                             Case 1:04-cr-00793-VM Document 153 Filed 06/08/20 Page 1 of 8
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case   IRUPPRGLILHGZLWKLQ'LVWULFWRQ6HSW
                          Sheet 1



                                             UNITED STATES DISTRICT COURT
                                                           Southern District
                                                        __________   Districtofof
                                                                                New York
                                                                                  __________
                                                                                 )
                 UNITED STATES OF AMERICA                                        )        JUDGMENT IN A CRIMINAL CASE
                            v.                                                   )
                          Heriberto Rodriguez                                    )
                                                                                 )        Case Number: 04 CR 793-001
                                                                                 )        USM Number: 56588-054
                                                                                 )
                                                                                 )         Zawadi Baharanyi
                                                                                 )        Defendant’s Attorney
   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                                     1, 2, 3 (conviction of which is hereby vacated), and 4 of SI 04 CR 793
   G pleaded nolo contendere to count(s)
      which was accepted by the court.
   G was found guilty on count(s)
      after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

   Title & Section ?                 Nature of Offense                                                              Offense Ended             Count
   18 USC § 922(g)(1)                Felon in possession of a firearm                                               7/20/2004             1

   18 USC § 1951                     Conspiracy to commit robbery                                                   7/20/2004



          The defendant is sentenced as provided in pages 2 through                   8          of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   ✔ Count(s)
   G                any remaining                           G is        ✔ are dismissed on the motion of the United States.
                                                                        G
            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                   6/8/2020
                                                                               Date of Imposition of Judgment




                                                                               Signature of Judge




                                                                                                    Honorable Victor Marrero, U.S.D.J
                                                                               Name and Title of Judge


                                                                                                                   6/8/2020
                                                                               Date




                                                                                                                 This page is always included when printing.

Print this page now          Reset this page
                             Case 1:04-cr-00793-VM Document 153 Filed 06/08/20 Page 2 of 8
   AO 245B (Rev. 09/19) Judgment in Criminal Case
                        Sheet 2 — Imprisonment

                                                                                                      Judgment — Page      2        of   8
    DEFENDANT: Heriberto Rodriguez
    CASE NUMBER: 04 CR 793-001

                                                             IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:

    Time Served.




         G The court makes the following recommendations to the Bureau of Prisons:




         G The defendant is remanded to the custody of the United States Marshal.

         G The defendant shall surrender to the United States Marshal for this district:
             G at                                   G a.m.      G p.m.         on                                              .

             G as notified by the United States Marshal.

         G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             G before 2 p.m. on                                            .

             G as notified by the United States Marshal.
             G as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
    I have executed this judgment as follows:




             Defendant delivered on                                                        to

    at                                               , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                      Yes   No
                             Case 1:04-cr-00793-VM Document 153 Filed 06/08/20 Page 3 of 8
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                         Judgment—Page     3     of       8
   DEFENDANT: Heriberto Rodriguez
   CASE NUMBER: 04 CR 793-001
                                                          SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:
    3 years.




                                                         MANDATORY CONDITIONS
   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
   4.    G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
   5.    G✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.    G You must participate in an approved program for domestic violence. (check if applicable)
   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                  Yes         No
                             Case 1:04-cr-00793-VM Document 153 Filed 06/08/20 Page 4 of 8
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3A — Supervised Release
                                                                                                  Judgment—Page        4        of         8
    DEFENDANT: Heriberto Rodriguez
    CASE NUMBER: 04 CR 793-001

                                           STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.
     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
        court or the probation officer.
     You must answer truthfully the questions asked by your probation officer.
     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
        the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
        hours of becoming aware of a change or expected change.
     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
        take any items prohibited by the conditions of your supervision that he or she observes in plain view.
     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
        doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
        you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
        responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
        days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours ofbecoming
        aware of a change or expected change.
     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
        convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
        probation officer.
     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
     You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
        designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
     <RXPXVWIROORZWKHLQVWUXFWLRQVRIWKHSUREDWLRQRIILFHUUHODWHGWRWKHFRQGLWLRQVRIVXSHUYLVLRQ




    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                   Date




                                                                                                                    Include this page when printing?
Print this page now           Reset this page                                                                                   Yes            No
    AO 245B (Rev. 09/19)
                             Case 1:04-cr-00793-VM Document 153 Filed 06/08/20 Page 5 of 8
                           Judgment in a Criminal Case
                           Sheet 3D — Supervised Release
                                                                               Judgment—Page   5     of      8
    DEFENDANT: Heriberto Rodriguez
    CASE NUMBER: 04 CR 793-001

                                             SPECIAL CONDITIONS OF SUPERVISION
     (1) YOU SHALL PARTICIPATE IN A MENTAL HEALTH PROGRAM APPROVED BY THE UNITED STATES PROBATION
     OFFICE. YOU SHALL CONTINUE TO TAKE ANY PRESCRIBED MEDICATIONS UNLESS OTHERWISE INSTRUCTED
     BY THE HEALTH CARE PROVIDER. YOU SHALL CONTRIBUTE TO THE COSTS OF SERVICES RENDERED NOT
     COVERED BY THIRD-PARTY PAYMENT IF YOU HAVE THE ABILITY TO PAY. THE COURT AUTHORIZES THE
     RELEASE OF AVAILABLE PSYCHOLOGICAL AND PSYCHIATRIC EVALUATIONS AND REPORTS TO THE HEALTH
     CARE PROVIDER.

     (2) YOU SHALL PROVIDE THE PROBATION OFFICER WITH ACCESS TO ANY REQUESTED FINANCIAL
     INFORMATION.

     (3) YOU SHALL NOT INCUR NEW CREDIT CARD CHARGES OR OPEN ADDITIONAL LINES OF CREDIT WITHOUT
     THE APPROVAL OF THE PROBATION OFFICER UNLESS YOU ARE IN COMPLIANCE WITH ANY INSTALLMENT
     PAYMENT SCHEDULE.

     (4) YOU SHALL SUBMIT YOUR PERSON, RESIDENCE, PLACE OF BUSINESS, VEHICLE, OR ANY OTHER
     PREMISES UNDER YOUR CONTROL TO A SEARCH ON THE BASIS THAT THE PROBATION OFFICER HAS
     REASONABLE BELIEF THAT CONTRABAND OR EVIDENCE OF A VIOLATION OF THE CONDITIONS OF RELEASE
     MAY BE FOUND. THE SEARCH MUST BE CONDUCTED AT A REASONABLE TIME AND IN A REASONABLE
     MANNER. FAILURE TO SUBMIT TO A SEARCH MAY BE GROUNDS FOR REVOCATION. YOU SHALL INFORM ANY
     OTHER RESIDENTS THAT THE PREMISES MAY BE SUBJECT TO SEARCH PURSUANT TO THIS CONDITION.

     (5) THE COURT FINDS THAT IT IS REAONABLE, IN ORDER TO PREVENT THE SPREAD OF COVID-19, TO ALLOW
     MR. RODRIGUEZ TO QUARANTINE FOR 14 DAYS IN HIS BROTHER'S RESIDENCE IN VIRGINIA PRIOR TO MOVING
     TO HIS MOTHER'S HOME IN CONNECTICUT SHOULD THAT OCCUR IN THIS CASE.




                                                                                       Include this page when printing?
Print this page now          Reset this page                                                       Yes        No
                             Case 1:04-cr-00793-VM Document 153 Filed 06/08/20 Page 6 of 8
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page       6    of         8
    DEFENDANT: Heriberto Rodriguez
    CASE NUMBER: 04 CR 793-001
                                                  CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment            5HVWLWXWLRQ        )LQH                 $9$$$VVHVVPHQW             -97$$VVHVVPHQW
    TOTALS           $ 400.00                  $ 3,600.00             $                      $                           $


    G The determination of restitution is deferred until                     . An Amended Judgment in a Criminal Case (AO 245C) will be
         entered after such determination.

    G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

    Name of Payee                                                 Total Loss***              Restitution Ordered         Priority or Percentage
     See 2006 Restitution Order




    TOTALS                               $                         0.00            $                   0.00


    G     Restitution amount ordered pursuant to plea agreement $

    G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    ✔
    G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          ✔ the interest requirement is waived for the
          G                                                       ✔ fine
                                                                  G         ✔ restitution.
                                                                            G
          G the interest requirement for the           G fine      G restitution is modified as follows:

    * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
    ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.


                                                                                                                      Include this page when printing?
Print this page now           Reset this page                                                                                    Yes             No
   AO 245B (Rev. 09/19)
                            Case 1:04-cr-00793-VM Document 153 Filed 06/08/20 Page 7 of 8
                          Judgment in a Criminal Case
                          Sheet 5A — Criminal Monetary Penalties
                                                                                         Judgment—Page   7     of       8
   DEFENDANT: Heriberto Rodriguez
   CASE NUMBER: 04 CR 793-001

                          ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
     This Judgment, pursuant to which the Court re-sentences the Defendant, does not impose any new criminal monetary
     penalties but reimposes the criminal monetary penalties imposed by the original sentence.




                                                                                                 Include this page when printing?
Print this page now          Reset this page                                                                 Yes        No
   AO 245B (Rev. 09/19)
                             Case 1:04-cr-00793-VM Document 153 Filed 06/08/20 Page 8 of 8
                          Judgment in a Criminal Case
                          Sheet 6 — Schedule of Payments

                                                                                                                  Judgment — Page      8      of      8
    DEFENDANT: Heriberto Rodriguez
    CASE NUMBER: 04 CR 793-001

                                                           SCHEDULE OF PAYMENTS

    Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

    A    G Lump sum payment of $                                   due immediately, balance due

               G     not later than                                    , or
               G     in accordance with     G C,       G D,       G E, or         G F below; or
    B    G Payment to begin immediately (may be combined with                   G C,        G D, or       G F below); or
    C    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

    D    G Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                              (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

    E    G Payment during the term of supervised release will commence within                      (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

    F    ✔ Special instructions regarding the payment of criminal monetary penalties:
         G
                See 2006 Restitution Order.
                If payment of the Special Assessment has been satisfied, no lump sum is due immediately; if payment of the
                Special Assessment has not been satisfied, the remainder is due immediately.



    Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
    the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
    Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



    G
    ✔ Joint and Several

         Case Number
         Defendant and Co-Defendant Names                                                     Joint and Several                Corresponding Payee,
         (including defendant number)                         Total Amount                         Amount                          if appropriate
         See 2006 Restitution Order


    G The defendant shall pay the cost of prosecution.
    G The defendant shall pay the following court cost(s):
    G The defendant shall forfeit the defendant’s interest in the following property to the United States:


    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
    (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
    prosecution and court costs.


                                                                                                                            Include this page when printing?
Print this page now           Reset this page                                                                                              Yes        No
